Citation Nr: 1814004	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a painful scar, lacerated wound, 4th digit status post-surgery under Diagnostic Code (DC) 7804.

2. Entitlement to a compensable rating for a scar, lacerated wound 4th digit status post-surgery under DC 7805.

3. Entitlement to a compensable rating for a lacerated wound 4th digit status post-surgery based on limited range of motion.

4. Entitlement to a compensable rating for a lacerated wound 4th digit status post-surgery based on neurological damage in the digit.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1992 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in which service connection was granted and ratings were assigned as described on the cover page of this decision.

The issue of entitlement to a compensable rating for a lacerated wound 4th digit is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's left ring finger scar is .4 centimeters square in area and additional disabling effects will be contemplated by additional rating codes.

2. The Veteran has limited motion in his left ring finger.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for painful scar, lacerated wound, 4th digit status post-surgery have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7800-7805 (2017).

2. The criteria for additional compensable ratings under the scars diagnostic codes related to the Veteran's left ring finger scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, DCs 7800-7805 (2017).

3. The criteria for a compensable rating for limited motion related to lacerated wound, 4th digit status post-surgery have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 DC 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Scar Ratings

The Veteran has been service connected for his scars under DCs 7804, 7805.  He now claims that his ratings do not reflect the severity or scope of his symptoms.

The Veteran's rating under DC 7805 was initially for a scar on the back only for which the Veteran was service connected effective August 12, 1997.  Over time, the diagnostic codes related to scars have been amended and, to understand his current compensation, a review of the ratings available under these codes at the time of the initial rating is necessary.

Prior to 2008, DC 7805 provided for a rating based on limitation of function of the effect part.  38 C.F.R. § 4.118 DC 7805 (2008).  This is similar to the current DC 7805 and, as a result, the limitation of function due to the left 4th digit laceration will be discussed below.

Moving on to the rating under DC 7804, DC 7804 provides for a 10 percent rating for one or two unstable or painful scars, a 20 percent rating for three or four painful or unstable scars, and a 30 percent rating for five or more unstable scars.

The Veteran was afforded a VA examination in December 2012, the findings from which confirm there is a single painful scar on the finger with an area of .4 centimeters square.  The Veteran is already in receipt of a 10 percent rating, the maximum schedular rating he can receive for one scar, not to the head, face or neck, and of less than 144 square inches (929 square centimeters) in area.  Therefore, the Board must deny higher ratings for the scar itself.

Finger Limitation of Motion

The Veteran is currently in receipt of a noncompensable rating for limitation of motion in the service-connected digit.  He claims that this does not accurately reflect the severity of his condition.

DC 5230 provides for a noncompensable rating for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a DC 5230.  The fourth digit is the ring finger, and there is no indication of the involvement of another finger.

A private medical treatment record from December 2012 notes the vertical scar extending across the middle flexion crease at the ulnar side of the left ring finger.  Absence of sweating and sensation in the pulp of the finger distal to the scar was observed.  Compression over the course of the digital nerve demonstrated a point of tenderness just proximal to the scare.  Diagnosis was divided digital nerve, left ring finger.  As to functional effects, the Veteran noted that he in his law enforcement job, his ring finger shook when he shoots at the range for long periods.

During the December 2012 VA examination, the Veteran reported that his injured finger feels cold and clammy during the winter, numb at the tip, and sensitive toward the base.  The Veteran is right hand dominate and reported flare-ups of 2-3 hours once per month.  Pain during a flare-up was noted as a 4/10.  He stated it was hard to grip for shooting and driving, and that yard work in cold weather was difficult.  His pain was relieved by stopping the aggravating activity, taking Ibuprofen and, at times, wearing gloves.  Limited motion in the left ring finger was noted with decreased strength as compared to the right ring finger.  The Veteran works as a firearms and defensive tactics instructor which requires him to shoot at the range once per month for 6-8 hours.  He noted that his left ring finger twitches after 30 minutes.

Based on the evidence of record, a higher rating for limited motion associated with left ring finger is not warranted.  The Veteran has limited ring finger motion, without other symptomatology warranting a higher rating.  Though the Veteran has noted pain associated with his left ring finger, because the diagnostic code under which the disability is rated does not provide for a compensable rating, a minimum compensable rating is not available for pain.  Sowers v. McDonald, 27 Vet. App. 472 (2011).  The neurological symptoms complained of are addressed below.  However, a higher rating for limited motion itself is denied.


ORDER

An initial rating in excess of 10 percent for painful scar, lacerated wound, 4th digit status post-surgery is denied.

A compensable rating for scar post-operative removal cyst upper back to include scar from lacerated wound, 4th digit status post-surgery is denied.

An initial compensable rating for limited motion related to lacerated wound, 4th digit status post-surgery is denied.


REMAND

The Veteran has complained of symptoms related to his lacerated scar that appear to be neurological.  The December 2012 private treatment details them as follows.  The vertical scar extending across the middle flexion crease at the ulnar side of the left ring finger.  Absence of sweating and sensation in the pulp of the finger distal to the scar was observed.  Compression over the course of the digital nerve demonstrated a point of tenderness just proximal to the scare.  Diagnosis was divided digital nerve, left ring finger.  As to functional effects, the Veteran noted that he in his law enforcement job, his ring finger shook when he shoots at the range for long periods.  Similar information in noted in the December 2012 VA examination.

In order to fully rate the disabling effects of the Veteran's service-connected injury, further examination is needed.  Thus, a new examination of the neurological symptoms of the injury will be ordered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination of the neurological symptoms related to his left ring finger injury, listed in the body of this remand, by the appropriate medical clinician.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his neurologic symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, readjudicate the claim remaining on appeal.  If any of the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


